IRVING R. KAUFMAN, Circuit Judge
(concurring);
I concur in Judge Waterman’s reasoned and thorough opinion and in the court’s disposition of the instant appeal. I agree with Judge Friendly, however, that we should provide guidance to the District Courts with respect to pending private claims for damages based upon Rule 10(b) (5) arising out of the transactions now before us. And, I concur in as much as Part II of Judge Friendly’s opinion as discusses the origins of the rule and the relevance of today’s decision — involving only an application by the S.E.C. for an injunction — to private damage actions.